Citation Nr: 0915475	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-05 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for malaria.


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The Veteran served in the Philippine Commonwealth Army from 
January 1941 to April 1942 and from July 1945 to March 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Manila, the 
Republic of the Philippines Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In July 2008, the Veteran requested a personal hearing.  He 
failed to report to a travel Board hearing scheduled in 
February 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2009, the Veteran contacted VA and indicated that he 
desired a hearing before a member of the Board at a local RO 
in the Philippines.  See 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2008).  This hearing 
must be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing 
before a Veterans Law Judge at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




